Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 1-18, applicant argues the claims should not be rejected under 35 USC § 101 because the claims as amended recite significantly more than an abstract idea. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 101 with regards to claim(s) 1-4, 6, 8-13, 15, and 17-18 is withdrawn (claims 5, 7, 14, and 16 have been canceled). Claim 1, as amended, recites at least the performing of a particular algorithm, including both the segmentation and triangulation algorithm, in order to determine a score with respect to the size and number of fibrosis. Thus, at least a significant transformation and determination is made. 
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1 and 10, applicant argues the claims as amended, are not taught by the prior art of record, and the claim(s) should not be rejected under 35 USC § 103.  Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1-4, 6, 8-13, 15, and 17-18 is withdrawn (claims 5, 7, 14, and 16 have been canceled) has been withdrawn.


Allowable Subject Matter
Claim(s) 1-4, 6, 8-13, 15, and 17-18 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the detection of the portal areas and the central veins in the image data; performing a triangulation algorithm on the portal areas and central veins as nodes to determine the connection to adjacent nodes through fibrosis portions in the segmentation image in order to ultimately determine a score related to the size and number of fibrosis brides. Further, the prior art fails to teach or suggest the determination of the score related to the size and number of fibrosis bridges by a transformation of the graph into a tree structure indicating adjacent nodes to determine the connected corresponding adjacent nodes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661